                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

            Julie Wagner,              )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            5:18-cv-00123-KDB-DCK
                                       )
                  vs.                  )
                                       )
         Trevor Ashline et al,         )
                                       )
            Defendant(s),              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s February 5, 2021 Order.

                                               February 5, 2021




     Case 5:18-cv-00123-KDB-DCK Document 101 Filed 02/05/21 Page 1 of 1
